In a proceeding pursuant to CPLR article 78 to review respondent’s determination, dated February 7, 1975, inter alia, that petitioner, a teacher, had proceeded improperly respecting a grievance regarding disruptive children, petitioner appeals (1) from a judgment of the Supreme Court, Kings County, dated October 20, 1975, which denied the application and dismissed the petition and (2) as limited by his brief, from so much of an order of the same court, dated January 30, 1976, as, upon reargument, adhered to the prior determination. Appeal from the judgment dismissed as academic, as it was superseded by the order made upon reargument. Order affirmed insofar as appealed from. Respondent is awarded one bill of $50 costs and disbursements to cover both appeals. As Special Term found in confirming respondent’s determination, petitioner erred in not proceeding to Step 3 of the grievance procedure for a determination of "whether there has been a failure to comply with the procedural steps prescribed in the circular [respecting disruptive children]” (Bargaining Agreement, art XV). Petitioner’s dispute was related to the principal’s alleged failure to follow the procedural steps prescribed in the special circular on disruptive children. Petitioner was, therefore, specifically relegated to the procedure provided in article XV of the collective bargaining agreement for teacher grievances. Petitioner initially commenced the appropriate grievance procedure, and followed it through Step 2. He then requested, erroneously, that an appeals panel be convened under the provisions of the special circular. Such an appeals panel may be convened, pursuant to the circular, to deal with the substantive matter of the treatment of disruptive children; it has no jurisdiction, as respondent found, to determine "whether there has been a failure to comply with the procedural steps prescribed in the circular.” Hopkins, Acting P. J., Margett, Damiani, Titone and Hawkins, JJ., concur.